MEMORANDUM **
Defendants appeal from the district court’s order remanding the case to the magistrate judge for further proceedings. We dismiss.
Because the district court’s order contemplated further action on the summary judgment motion, it is not a final, appeal-able order. See 28 U.S.C. § 1291; see also Way v. County of Ventura, 348 F.3d 808, 810 (9th Cir.2003) (explaining that a district court’s ruling is not final if the court reserves the option of further modifying its ruling). Accordingly, we lack appellate jurisdiction over this interlocutory appeal.
Appellee’s motion for appointment of counsel is denied as moot.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.